 



Exhibit 10.11

SECURITY AGREEMENT

     THIS SECURITY AGREEMENT is made as of May 8, 2002 by and between Roger
Jeffs and Lisa Jeffs (collectively referred to as the “Borrowers”), jointly and
severally, and UNITED THERAPEUTICS CORPORATION, a Delaware corporation (“Secured
Party”).

RECITALS

     A.     Secured Party and Borrowers have entered into a Promissory Note of
even date herewith (the “Promissory Note”), pursuant to, and subject to the
terms and conditions of which, Secured Party will make a loan to Borrowers in an
amount equal to US$1,300,000; and

     B.     Borrowers have executed this Agreement to induce Secured Party to
enter into the Promissory Note.

     NOW, THEREFORE, for valuable consideration received, the receipt and
sufficiency of which are hereby acknowledged, Borrowers and Secured Party hereby
agree as follows:

     1.     DEFINITIONS.

             1.1 Definitions.

             “Collateral” means all of Borrowers’ right, title and interest in
and to shares of United Therapeutics Corporation common stock now or in the
future acquired by the Borrowers, whether individually or jointly.

             “Secured Obligations” means all of the indebtedness and obligations
of Borrowers to the Secured Party under the Promissory Note, including without
limitation the obligation of Borrowers to pay principal and interest in
accordance with the occurrence of certain Repayment Triggers.

             1.2 Attachment. The Secured Party and the Borrowers have not agreed
to postpone the time for attachment of the security interest granted hereby.

     2.     SECURITY INTEREST.

             2.1 Grant of Security Interest. In order to secure the full and
punctual payment and performance of the Secured Obligations, Borrowers hereby
grant to Secured Party a security interest in the Collateral.

             2.2 No Obligations Undertaken. Nothing contained in this Agreement
shall relieve Borrowers of, or impose on Secured Party, any obligation or
liability for, under or in respect of the Collateral.

 



--------------------------------------------------------------------------------



 



     3.     REPRESENTATIONS AND WARRANTIES OF BORROWERS.

             Borrowers hereby represent and warrant to Secured Party that the
Collateral is owned by the Borrowers free of all security interests, mortgages,
liens, claims, charges and other encumbrances.

     4.     COVENANTS OF BORROWERS.

             Borrowers hereby covenant and agree to and with Secured Party as
follows:

             4.1 Notice of Litigation. Borrowers shall give or cause to be given
prompt written notice to the Secured Party of any action, suit or proceeding
instituted against Borrowers or claim asserted relating to any of the Collateral
which could have a material adverse effect upon the business, assets, value or
condition (financial or otherwise) of Borrowers.

             4.2 Disposition of Collateral. Except as contemplated in the
license agreement to be entered into between the parties, the Borrowers shall
not dispose of any Collateral without the prior written consent of Secured Party
and shall not, without the prior written consent of the Secured Party, create or
permit to exist any security interest, mortgage, lien, claim, charge and other
encumbrance against any of the Collateral. Notwithstanding the foregoing,
Borrowers may annually gift up to 5% of the Collateral as bona fide gifts only.
Other transfers may be made with the prior written permission of the Secured
Party.

             4.3 Maintenance of Security Interests. Borrowers hereby authorize
Secured Party to file financing statements and continuation statements with
respect to the Collateral to the fullest extent permitted by law. In addition,
Borrowers shall from time to time execute and deliver to Secured Party such
financing statements, continuation statements or other filings or documents as
Secured Party may reasonably require to further assure to Secured Party its
rights under this Agreement.

             4.4 Expenses. Borrowers shall forthwith pay all costs, charges,
expenses and legal fees and disbursements that may be incurred by the Secured
Party in:



(a)   taking, recovering, keeping possession of and insuring the Collateral; and
  (b)   all other actions and proceedings taken in connection with the
preservation of the Collateral and the confirmation, perfection and enforcement
of this Security Agreement and of any other security held by the Secured Party
as security for the Obligations.

 



--------------------------------------------------------------------------------



 



     5.     REMEDIES.

             5.1 Remedies. In the event that Borrowers fail to repay the
Principal Amount and accrued interest upon the occurrence of a Repayment Trigger
in accordance with the Promissory Note):



(a)   Secured Party shall have, in addition to any other rights or remedies
Secured Party may have at law or in equity or otherwise, the right to accelerate
all indebtedness outstanding under the Promissory Note and to declare such
indebtedness to be immediately due and payable, with or without notice to
Borrowers; and (b)   the security hereby constituted will immediately become
enforceable.

             5.2 Enforcement. To enforce and realize on the security constituted
by this Security Agreement, the Secured Party may take any action permitted by
law or in equity, as it may deem expedient, and in particular, without limiting
the generality of the foregoing, the Secured Party may do any one or more of the
following:



(a)   appoint by instrument a receiver, receiver and manager or receiver-manager
(the person so appointed is herein called the “Receiver”) of the Collateral,
with or without bond as the Secured Party may determine, and from time to time
in its sole discretion remove such Receiver and appoint another in its stead;  
(b)   preserve, protect and maintain the Collateral as the Secured Party may
deem advisable; and   (c)   sell, lease or otherwise dispose of or concur in
selling, leasing or otherwise disposing of all or any part of the Collateral,
whether by public or private sale or lease or otherwise, in such manner, at such
price as can be reasonably obtained therefor and on such terms as to credit and
with such conditions of sale and stipulations as to title or conveyance or
evidence of title or otherwise as to the Secured Party may seem reasonable,
provided that the Borrowers will not be entitled to be credited with the
proceeds of any such sale, lease or other disposition until the monies therefor
are actually received.

             5.3 Proceeds. Subject to applicable law, all amounts realized from
the disposition of the Collateral pursuant to this Security Agreement will be
applied as the Secured Party, in its sole discretion, may direct as follows:

         Firstly:   in or toward payment of all costs, charges and expenses
(including legal fees and disbursements on a solicitor and

 



--------------------------------------------------------------------------------



 

           his own client basis) incurred by the Secured Party in connection
with or incidental to:



1.   the exercise by the Secured Party of all or any of the powers granted to it
pursuant to this Security Agreement; and   2.   the appointment of the Receiver
and the exercise by the Receiver of all or any of the powers granted to the
Receiver pursuant to this Security Agreement, including the Receiver’s
reasonable remuneration and all outgoings properly payable by the Receiver;

      Secondly:   in or toward payment to the Secured Party of all principal and
other monies (except interest) due in respect of the Secured Obligations;  
Thirdly:   in or toward payment to the Secured Party of all interest remaining
unpaid in respect of the Secured Obligations; and   Fourthly:   any surplus will
be paid to the Borrowers.

             5.4 Waivers. Secured Party may exercise any of its rights and
remedies without demand, advertisement or notice other than as may be required
by law. To the fullest extent permitted by law, Borrowers waives demand, notice,
protest, notice of acceptance of this Agreement or other action taken in
reliance hereon and all other demands and notices of any description.

             5.5 Deficiency. If the amounts realized from the disposition of the
Collateral are not sufficient to pay the Secured Obligations in full to the
Secured Party, the Borrowers will immediately pay to the Secured Party the
amount of such deficiency.

             5.6 Rights Cumulative. All rights and remedies of the Secured Party
set out in this Security Agreement are cumulative and no right or remedy
contained herein is intended to be exclusive but each will be in addition to
every other right or remedy contained herein or in any existing or future
security agreement or now or hereafter existing at law or in equity or pursuant
to any other agreement between the Borrowers and the Secured Party that may be
in effect from time to time.

     6.     LIABILITY OF SECURED PARTY.

             6.1 Waiver. The Borrowers hereby waive any applicable provision of
law permitted to be waived by them that imposes higher or greater obligations
upon the Secured Party than provided in this Security Agreement.

 



--------------------------------------------------------------------------------



 



     7.     MISCELLANEOUS.

             7.1 Performance of Obligations. If the Borrowers fail to perform
any of its Obligations hereunder, the Secured Party may, but shall not be
obliged to, perform any or all of such Obligations without prejudice to any
other rights and remedies of the Secured Party hereunder, and any payments made
and any costs, charges, expenses and legal fees and disbursements (on a
solicitor and his own client basis) incurred in connection therewith shall be
payable by the Borrowers to the Secured Party forthwith with interest until paid
at the highest rate borne by any of the Secured Obligations and such amounts
shall form part of the Secured Obligations and constitute a charge upon the
Collateral in favor of the Secured Party prior to all claims subsequent to this
Security Agreement.

             7.2 Notices. Any notice, request, demand, statement, authorization,
approval or consent required or permitted under this Agreement shall be in
writing and shall be made by, and deemed duly given upon, (a) deposit in the
United States mail, postage prepaid, registered or certified, return receipt
requested, such mailing to be effective upon receipt, (b) personal delivery,
(c) 24 hours after delivery to a courier of recognized reputation (such as
FedEx) or (d) transmission by facsimile with a copy sent separately by mail, as
follows or to such other address and/or such additional parties as either party
may specify by notice given in accordance with this Section 7.2:

      Borrowers:   Roger and Lisa Jeffs
3410 Forest Oaks Drive
Chapel Hill, NC 27514
Telephone:      (781) 693-1504
Telecopier:       (781) 466-8740   Secured Party:   United Therapeutics
Corporation
1735 Connecticut Avenue, N.W.
Washington, D.C. 20009       Attention:Paul A. Mahon, General Counsel
Telephone:      (202) 483-7000
Telecopier:       (202) 483-4006

           7.3 Waiver, Amendment or Modification. No waiver, amendment or
modification of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver,
amendment or modification is sought to be enforced. No failure by Secured Party
to exercise, and no delay by Secured Party in exercising, any right, power or
remedy granted hereunder shall operate as a waiver of any such right, power or
remedy. A waiver of any right or remedy by Secured Party on any one occasion

 



--------------------------------------------------------------------------------



 



shall not be construed as a bar to or waiver of any right or remedy on any
future occasion.

           7.4 Assignment. Borrowers may not assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of Secured Party.

           7.5 Governing Law. This Agreement is governed by and shall be
construed in accordance with the laws of the State of North Carolina.

           7.6 Severability. If any term, covenant or provision of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such term, covenant or provision.

           7.7 Construction of Agreement. The titles and headings of the
sections of this Agreement have been inserted for convenience of reference only
and are not intended to summarize or otherwise describe the subject matter of
such paragraphs and shall not be given any consideration in the construction of
this Agreement.

           7.8 Further Assurances. At the Secured Party’s reasonable request at
any time and from time to time, the Borrowers shall execute and deliver such
further and other documents and instruments to further mortgage, charge and
grant an assignment to the Secured Party in and to the Collateral, whether in
any other jurisdiction or otherwise, and do all other acts and things as the
Secured Party reasonably requires in order to give effect to this Security
Agreement or such other mortgage, charge or assignment against the Collateral or
to confirm and perfect, and maintain perfection of, the security constituted by
this Security Agreement or such other mortgage, charge or assignment in favor of
the Secured Party.

           7.10 Financing Statement. The Borrowers hereby:



(a)   acknowledge receiving a copy of this Security Agreement; and   (b)   waive
all rights to receive from the Secured Party a copy of any financing statement,
financing change statement or verification statement filed at any time or from
time to time respect of this Security Agreement.

           7.11 Additional Security. This Security Agreement and the security
constituted hereby are in addition to and not in substitution for any other
security that the Secured Party may now or from time to time hold or take from
the Borrowers or from any other person whomsoever.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrowers has caused this Note to executed on the date
first above written.

      ROGER JEFFS   Witness:   /s/ Roger Jeffs


--------------------------------------------------------------------------------

  /s/ Fred Hadeed                                                         
               Printed:Fred Hadeed                         
                                   LISA JEFFS   Witness:   /s/ Lisa Jeffs


--------------------------------------------------------------------------------

  /s/ John Ferrari                                                          
Printed:John Ferrari                                                            

 